IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRAIG GENESS : CIVIL ACTION
V. NO. 16-876
COMMONWEALTH OF
PENNSYLVANIA, et al.
MEMORANDUM
KEARNEY, J. May 28, 2019

Craig Geness, a life-long mentally impaired man once living in an adult group home, now
seeks damages under the Americans with Disabilities Act alleging the Commonwealth of
Pennsylvania discriminated against him by holding him in custody in Fayette County Prison for
3,309 days without a trial before finally dismissing charges against him.

Mr. Geness struggles to timely sue a responsible party. We dismissed his civil rights and
state law claims against the arresting detective as untimely. Our Court of Appeals affirmed on
those claims but remanded for us to consider the Commonwealth’s liability under the Americans
with Disabilities Act (ADA). After we found Mr. Geness plead an ADA claim, the Commonwealth
argued it can only be sued through its agencies and officials. Mr. Geness responded by adding
two Commonwealth agency defendants, the Administrative Office of Pennsylvania Courts
(AOPC) and Pennsylvania Department of Human Services. Mr. Geness alleges the AOPC can be
liable under the ADA both for the conduct of its agent judges in administering dockets and for
systemic failures to ensure accessible courts.

The AOPC, repeating some of the Commonwealth’s failed arguments, moves to dismiss
arguing Mr. Geness fails to plead it violated the ADA, it is shielded by sovereign immunity and

quasi-judicial immunity, and Mr. Geness’s claims are time barred. At this preliminary stage and
mindful Mr. Geness is not challenging judicial decision making but rather failures in court
administration practices touted to ensure accessibility for mentally impaired persons, Mr. Geness
may proceed in challenging the AOPC’s alleged failures in the second amended complaint.
Discovery may allow us to understand the potential liability and damages among allegedly
responsible state actors under the ADA.

I. Allegations.

The Commonwealth criminal justice system’s treatment of Mr. Geness is fully described
in our May 1, 2017 Memorandum! and our Court of Appeals’ August 28, 2018 Opinion.” As the
specific conduct relating to the dismissed arresting detective and failures of prosecutors and
defense lawyers are not before us today, we do not repeat the often-inexplicable litany of what our
Court of Appeals described as “multipoint failures in the criminal justice system.”? In response to
the Commonwealth’s arguments it cannot be held liable because it is an improper party
(notwithstanding the Court of Appeals’ direction on remand), Mr. Geness responded with a second
amended complaint adding the AOPC and the Pennsylvania Department of Human Services.

Mr. Geness pleads at least two theories of liability against the AOPC: (1) under an agency
theory, the Fayette County judges’ unexplained failure to proceed with hearings, rulings or
direction violate the ADA; and, (2) under a direct liability theory, the AOPC systemically failed
to monitor and impose policies to ensure access to the courts for mentally impaired persons.

In support of his agency theory, Mr. Geness pleads:

e Over the course of his detention, Mr. Geness filed four Motions for habeas corpus
relief and/or Motions to dismiss charges.

e Despite numerous opportunities to do so over his 3,309 days in custody, the
Pennsylvania courts held no hearings or issued rulings on those motions despite the
judges and AOPC’s actual knowledge of Mr. Geness’s unchanging mental state and
prolonged detention in Fayette County Prison and his later detention.
Judges repeatedly adjourned trial dates despite knowing Mr. Geness’s permanent
inability to stand trial.

The Fayette County Prison Warden made numerous complaints to the assigned trial
judge asking the criminal justice system to “do something” to remove Mr. Geness
from prison.

The Commonwealth through AOPC’s failure to monitor judges’ docket
management exhibited deliberate indifference to Mr. Geness’s right to be provided
statutory safeguards for the protection of disabled persons, and exhibited deliberate
indifference to Mr. Geness’s rights.

On his direct liability theory, Mr. Geness pleads:

AOPC supervises and administers the judicial branch of the Commonwealth and
acted by and through its officials. AOPC is a subsidiary unit of the Commonwealth
and acts as an agent related to supervision and administration of the Pennsylvania
Unified Judicial System. The Pennsylvania Unified Judicial System includes
judges of the Court of Common Pleas of the various Pennsylvania counties,
including Fayette County. In its capacity as a subsidiary unit of the
Commonwealth, AOPC administers the Pennsylvania Unified Judicial System and
is responsible for the prompt and proper disposition of all businesses of the courts
of the Commonwealth of Pennsylvania.

Among the duties and responsibilities of the AOPC is ensuring accessible and safe
courts for all citizens. The duties of the AOPC include ensuring the courts of the
Commonwealth comply with the ADA. The AOPC attempts to ensure compliance
with the ADA through interaction with ADA coordinators in each county. For
Fayette County, the deputy court administrator, who reports directly to the court
administrator, is the ADA coordinator.

As part of its effort to fulfill its responsibility to ensure the Commonwealth’s
compliance with the ADA, the AOPC regularly inquires of each county’s ADA
coordinator about cases involving criminal defendants who are pretrial detainees
whose cases have not been timely called to trial under Pennsylvania law.

AOPC repeatedly contacted the Fayette County court administrator diréctly to
inquire about Mr. Geness’s case and the reasons for extended incarceration without
trial. Notwithstanding those inquiries, neither the AOPC, nor any other agent of
AOPC, including the AOPC’s local ADA coordinator in Fayette County, acted to
provide Mr. Geness with his right to be brought to trial on the charges he faced.

During the period of Mr. Geness’s incarceration from in or about November 2006
through in or about December 2015, the Fayette County court administrator
received from the Fayette County Prison a daily list of prisoners incarcerated in the
Fayette County Prison. This list included various information about each

3
incarcerated individual, including the date the individual was incarcerated, as well
as the minimum and maximum incarceration dates for each prisoner.

e Mr. Geness appeared on this list every day.

e The AOPC’s actions are part of an unlawful pattern and course of conduct intended
to harm Mr. Geness with reckless disregard and/or deliberate indifference to his
rights.

I. Analysis

A. Mr. Geness continues to plead an ADA claim.

In our February 1, 2019 Memorandum explaining why we denied the Commonwealth’s
motion to dismiss, we found “Mr. Geness ‘sufficiently pleaded’ a claim under Title II of the
ADA,” pleaded “conduct ‘that actually violate[d] the Fourteenth Amendment,’”’ and properly
“amended to include specific allegations of deliberate indifference.”° Mr. Geness repeats the same
allegations. He adds the AOPC as a responsible party. AOPC’s argument of no involvement, or
the more central involvement of the Department of Human Services, is based on facts requiring
discovery on relative culpability.

The issue is whether the AOPC is immune from this type of ADA claim.

B. The AOPC, like the Commonwealth, has not shown a basis for sovereign
immunity.

In our February 1, 2019 Memorandum, we found sovereign immunity poses no bar to Mr.
Geness’s claim against the Commonwealth,’ because “insofar as Title II creates a private cause of
action for damages against the States for conduct that actually violates the Fourteenth
Amendment, Title II validly abrogates state sovereign immunity.”® The AOPC nonetheless argues
it is entitled to sovereign immunity even though the Commonwealth of which it is “an arm” is not

shielded by such immunity.” This argument is unavailing. Mr. Geness plausibly alleges the
AOPC’s conduct violated Title If of the ADA! and the Fourteenth Amendment’s due process
protections, so “Title II validly abrogates state sovereign immunity.”!!

The AOPC argues liability cannot attach because it does “not [have] a duty to
micromanage case filings.”'? But Mr. Geness does not allege the AOPC must act as standby legal
counsel for all Pennsylvania citizens or supplant the crucial role of Pennsylvania trial or appellate
judges. Mr. Geness instead alleges the AOPC is responsible for “[e]nsuring accessible and safe
courts for all citizens” by “[e]nsuring that the courts of the Commonwealth comply with Title II
of the Americans with Disabilities Act.”

Mr. Geness plausibly pleads the AOPC’s failure to discharge its duties with respect to ADA
compliance substantially—even if not exclusively—caused his lengthy pretrial detention. Mr.
Geness alleges the AOPC discharges its critical ADA compliance duties by “mak[ing] regular
inquiries of each county’s ADA coordinator with regard to cases involving criminal defendants
who are pretrial detainees whose cases have not been called to trial in a timely fashion according
to Pennsylvania law.”'* In Fayette County, Pennsylvania, the deputy court administrator holds
“the role of AOPC ADA coordinator” and “reports directly to the court administrator.”'>

As to his own case, Mr. Geness alleges “the Fayette County court administrator received
from the Fayette County Prison a daily list of prisoners incarcerated in the Fayette County Prison,”
and Mr. Geness appeared on this list along with key “information about his incarceration.”!® Mr.
Geness alleges the “AOPC repeatedly contacted the Fayette County court administrator directly to
inquire about [Mr. Geness’s] case and the reasons for [his] extended incarceration without trial.”!7
But “neither the AOPC, nor any other agent of AOPC, including the AOPC’s local ADA

coordinator in Fayette County, took any action designed to provide [Mr. Geness] with his right to

be brought to trial on the charges that he faced.”!®
Seemingly looking beyond these plausible allegations, the AOPC claims as a matter of law
it could not have acted to help Mr. Geness. The Pennsylvania Rules of Judicial Administration
suggest otherwise. Among numerous duties, these Rules charge the AOPC with “review[ing] the
operation and efficiency of the system and of all offices related to and serving the system and,
when necessary . . . report[ing] to the Supreme Court or the Judicial Council with respect

thereto”!?; “examin[ing] the state of the dockets and practices and procedures of the courts and of

2

the magisterial district judges and mak[ing] recommendations for the expedition of litigation”?°;

and “prepar[ing] educational and training materials for system and related personnel and to
conduct educational and training sessions.”?!_ Mr. Geness plausibly pleads the AOPC could have
helped him by exercising its duty to monitor the status of dockets and make recommendations to
expedite litigation, ensure ADA compliance at a systemic level in the courts of the
Commonwealth, and reporting to the Pennsylvania Supreme Court.

We are again guided by our Court of Appeals’ finding “the[] multiple, protracted, and
inexcusable delays in the handling of [Mr.] Geness’s examinations, transfers, and motions—
resulting in nearly a decade of imprisonment and civil commitment before a hearing was finally
held on his habeas petition—are more than sufficient to state a claim under the ADA,” and
“[t]hese same circumstances are also sufficient to sustain [Mr.] Geness’s claim that he was
depr[ived] ... of normal benefits of criminal procedure and due process of law, both as to his
protracted incarceration without prompt transfer to a mental health facility, and his protracted
institutionalization without a realistic prospect of trial.”?°

Of course, a developed factual record may show, as a matter of fact, the AOPC could not
have done more. The question may then be left to our jury. But Mr. Geness’s claim is plausible

and we cannot resolve fact disputes at this stage. For the same reason we cannot now resolve the
AOPC’s argument the Pennsylvania Department of Human Services is the party solely or more
responsible for Mr. Geness’s harm. The AOPC, however, may pursue this argument through a
cross-claim against the Department of Human Services.

Cc, The AOPC cannot shield itself in quasi-judicial immunity.

The AOPC also fails to demonstrate quasi-judicial immunity categorically bars Mr. Geness
from proceeding to discovery. “Quasi-judicial immunity, as one might guess, evolved out of its
well-known namesake, judicial immunity,”**+ which “is supported by a long-settled understanding
that the independent and impartial exercise of judgment vital to the judiciary might be impaired
by exposure to potential damages liability.”*° Because “[t]he fair administration of justice depends
not only on judges,””° “[q]uasi-judicial absolute immunity attaches when a public official’s role is
‘functionally comparable’ to that of a judge.’”?”

When considering a claim of quasi-judicial immunity, our Court of Appeals directs our
focus to an official’s duties rather than mere title. “Regardless of his job title, if a state official
must walk, talk, and act like a judge as part of his job, then he is as absolutely immune from
lawsuits arising out of that walking, talking, and acting as are judges who enjoy the title and other
formal indicia of office.””? Quasi-judicial immunity also protects “a range of judicial actors”
performing functions integral to the judicial process.”?

Before we can consider the AOPC’s functions under this framework, however, we cannot
avoid the AOPC’s failure to clear a more fundamental hurdle to its claim of quasi-judicial
immunity: it is not a public official acting in an individual capacity. It is not a public official at
all. It isan entity. And courts across the country—including our Court of Appeals—have routinely

declined to extend the “strong medicine””? of quasi-judicial and other absolute immunities to non-

persons. Our Court of Appeals’ analysis in Lonzetta Trucking & Excavating Co. v. Schan’ is
instructive. In Lonzetta, a civil rights case stemming from a zoning dispute, our Court of Appeals
acknowledged precedent finding zoning board members “ruling on a zoning permit for a particular
piece of property are performing a quasi-judicial function” for purposes of quasi-judicial
immunity.*? But our Court of Appeals clarified an important distinction applicable here. Although
the officials “would be entitled to absolute immunity in their individual capacities if they were
performing ‘quasi-judicial’ functions[,] . . . the zoning officials in their official capacities, the
Hazle Township Zoning Board, and the Hazle Township are not entitled to absolute immunity.
The planning board as a governmental agency has no immunity whatsoever.”

In Dotzel v. Ashbridge, our Court of Appeals again recognized quasi-judicial immunity
shields only individual actors “from suit in their individual capacities.”4 In Dotzel, members of
the Board of Supervisors of Salem Township, Pennsylvania claimed quasi-judicial immunity in a
suit for alleged constitutional violations stemming from their denial of a permit for a conditional
use of a piece of land.**> Our Court of Appeals held “[t]he Board members here were acting in a
quasi-judicial capacity, and are absolutely immune from suit in their individual capacities.” Our
Court of Appeals described “zoning disputes” as “among the most fractious issues faced by
municipalities, and the risk of threats and harassment is great,” and found, among other things, the
township zoning proceedings bear the “hallmarks of adversarial proceedings.’ But our Court of
Appeals limited its finding of quasi-judicial immunity solely to “{a]ny actions against [the
members] in their individual capacities.”** “The remaining substantive due process claim against
the Township and the Board members in their official capacities,” our Court of Appeals clarified,
“is not affected by our decision in this appeal.”??

Our Court of Appeals is not alone in finding quasi-judicial immunity inapplicable to

entities—and for good reason. The United States Court of Appeals for the Seventh Circuit
described “[o]fficial immunities (judicial, legislative, absolute, qualified, quasi, and so on) a[s]
personal defenses designed to protect the finances of public officials whose salaries do not
compensate them for the risks of liability under vague and hard-to-foresee constitutional
doctrines,” and “[t]hat justification does not apply to suits against units of state or local
government, which can tap the public fisc.”*°

Although our research primarily yielded cases discussing official immunity doctrines in
the context of 42 U.S.C. § 1983, the parties do not address how, if at all, quasi-judicial immunity
might apply differently under Title II of the ADA. We note ADA’s focus on equal access to public
services would be rendered toothless if every state agency could derivatively claim quasi-judicial
immunity and avoid its obligation to ensure equal access to courtroom. Such an expansion of the
quasi-judicial immunity doctrine to entities free to draw from the public fisc would disregard, and
likely perpetuate, what our Supreme Court in Tennessee v. Lane, described as the “long history”
of “unequal treatment of disabled persons in the administration of judicial services.”4! We decline
to do so here.

But even if the AOPC’s status as an entity did not preclude it seeking quasi-judicial
immunity, the AOPC is not entitled to such immunity. As we have already described, the
Pennsylvania Rules of Judicial Administration detail the AOPC’s various administrative duties.”
The AOPC lacks authority to exercise judicial decision-making powers or sit as an adjudicative
body.*? The AOPC does not hear cases or apply precedent. Nor does it have a duty to
“micromanage case filings” or “prosecute any action on behalf of members of the general
public.”“4 The United States Supreme Court has instructed “(a]dministrative decisions, even
though they may be essential to the very functioning of the courts, have not similarly been regarded

as judicial acts.’4° The AOPC articulates no compelling explanation of how it is, or why it must
be, “insulat[ed] from political influence.” To the extent Mr. Geness premises liability on the
AOPC’s failure to conduct its duty to monitor and address “system-wide problems,” the AOPC

47

does not enjoy the broad shield of quasi-judicial immunity.*’ And as we have quoted at length

above, Mr. Geness specifically pleads liability based on the AOPC’s role in managing ADA
compliance.

D. We already held Mr. Geness’s claims are timely.

We decline to revisit our February 1, 2019 finding Mr. Geness’s claims are timely. They
remain so.

III. Conclusion

The Administrative Office of Pennsylvania Courts cannot rely upon fact-based arguments
of “not me” when Mr. Geness pleads its role in managing access to courts including through an
ADA coordinator in Fayette County. It has not shown a basis for immunity for systemic failures
in policy-making to ensure ADA compliance. Mr. Geness’s claims are not time-barred based on

the plausible allegations of a continuing and “connected pattern of indifference.”*8

 

' Geness v. Cox, No. 16-876, 2017 WL 1653613 (W.D. Pa. May 1, 2017).
* Geness v. Cox, 902 F.3d 344 (3d Cir. 2018)).
3 Td. at 365.

4 Geness v. Pennsylvania, 364 F. Supp. 3d 448, 456 (W.D. Pa. 2019) (quoting Geness, 902 F.3d at
361).

° Id. (alteration in original) (quoting United States v. Georgia, 546 U.S. 151, 159 (2006).
8 Id.

7 See Geness, 364 F. Supp. 3d at 456.
10
 

8 Georgia, 546 U.S. at 159; see also Tennessee v. Lane, 541 U.S. 509, 533-34 (2004) (holding
“Title II, as it applies to the class of cases implicating the fundamental right of access to the courts,
constitutes a valid exercise of Congress’ § 5 authority to enforce the guarantees of the Fourteenth

Amendment”).

° ECF Doc. No. 188 at 16 of 33.

1042 U.S.C. § 12131 ef seq.

'l Georgia, 546 U.S. at 159.

!2 Gay v. Pines, 835 A.2d 402, 404 (Pa. Commw. Ct. 2003).

'3 ECF Doc. No. 183 at § 7.

'4 ECF Doc. No. 183 at { 66.

'S Td. at 47.

16 Td. at 69-70.

17 Td. at 67.

18 Id.

19 Pa. R.J.A. No. 505(1).

20 Pa.R.J.A. No. 505(6).

71 Pa.R.J.A. No. 505(12).

2 Geness, 902 F.3d at 362.

3 Td. at 363 (third alteration in original) (internal citation and quotation marks omitted). Our Court
of Appeals’ findings undermine the AOPC’s reliance on King v. Indiana Supreme Court, in which
the district court in Indiana, as relevant here, dismissed the plaintiff's ADA claim against the court
administrator because the plaintiff failed to allege a person or entity aside from the court “took
part in the actual decision to deny his request for an [American Sign Language] interpreter.” No.
14-01092, 2015 WL 2092848, at *15 (S.D. Ind. May 5, 2015). After the court later awarded
damages to the plaintiff following a bench trial, the United States Court of Appeals for the Seventh
Circuit reversed the judgment, finding Title II ofthe ADA “does not abrogate sovereign immunity”
because the “case has no constitutional dimension at all.” King v. Marion Circuit Court, 868 F.3d
589, 593 (7th Cir. 2017), cert. denied sub nom. King v. Marion Cty. Circuit Court, 138 S. Ct. 1582
(2018). Here, by contrast, Mr. Geness alleges the specific involvement of the AOPC in his case

and its systemic failure and our Court of Appeals has already described in detail the plausibility of
Mr. Geness’s constitutional claims.

11
 

24 Russell v. Richardson, 905 F.3d 239, 247 (3d Cir. 2018).
25 Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435 (1993).
26 Russell, 905 F.3d at 247.

27 Hamilton v. Leavy, 322 F.3d 776, 785 (3d Cir. 2003) (quoting Butz v. Economou, 438 U.S. 478,
513 (1978)); see also Dotzel v. Ashbridge, 438 F.3d 320, 325 (3d Cir. 2006) (“As its name suggests,
‘quasi-judicial’ immunity is a doctrine under which government actors whose acts are relevantly
similar to judging are immune from suit.”’).

28 Notzel, 438 F.3d at 325.

29 Russell, 905 F.3d at 247.

30 Forrester v. White, 484 U.S. 219, 230 (1988) (quoting Forrester v. White, 792 F.2d 647, 660
(7th Cir. 1986) (Posner, J., dissenting)).

31 144 F, App’x 206 (3d Cir. 2005).

32 Td. at 210; see also Bass v. Attardi, 868 F.2d 45, 51 (3d Cir. 1989) (“Thus in this case, the suit
naming the members of the Planning Board in their official capacities in effect makes the Planning
Board a defendant. The Planning Board as a governmental entity has no immunity whatsoever.”).

33 Lonzetta, 144 F. App’x at 211; see also Teed v. Hilltown Twp., No. 03-6040, 2004 WL
1149486, at *7 (E.D. Pa. May 20, 2004) (“Governmental entities are not entitled to quasi-
judicial immunity from a suit under § 1983.”).

4 Dotzel, 438 F.3d at 327.
35 Id. at 322-23.

36 Td. at 327.

37 Td. at 325, 327.

38 Id. at 327.

39 Id. at n.5.

40 Hernandez v. Sheahan, 455 F.3d 772, 776 (7th Cir. 2006), cert. denied, 552 U.S. 974 (2007);
see also VanHorn v. Oelschlager, 502 F.3d 775, 779 (8th Cir. 2007) (finding “[c]ase law from our
sister circuits also supports the conclusion that absolute, quasi-judicial immunity only extends to
claims against defendants sued in their individual—not official—capacities’”’).

“! Lane, 541 U.S. at 531.
12
 

2 See Pa.R.J.A. No. 505.

43 See Pines, 835 A.2d at 404.

4 Td. at 404-05.

4S Forrester v. White, 484 U.S. 219, 228 (1988).

“© Cleavinger v. Saxner, 474 U.S. 193, 202 (1985).
47 Pines, 835 A.2d at 404.

48 Geness, 364 F. Supp. 3d at 454.

13
